

Exhibit 10.4.2
 
PREPAYMENT AND AMENDMENT AGREEMENT
 
This Agreement, made as of this 9th day of February, 2010, by and between
Diligent Board Member Services, Inc. (“Diligent”) located at 39 West 37th
Street, 8th Floor, New York, NY 10018 and Services Share Holding LLC (“LLC”)
located at 39 West 37th Street, 8th Floor, New York, NY 10018:


WHEREAS, LLC executed a promissory note for amounts loaned by Diligent to LLC,
dated October 1, 2007, which Note currently has an outstanding balance of
US$7,167,791 (hereinafter the “Note”); and


WHEREAS, the Note is secured by the pledge by LLC of 21,667,597 shares of the
common stock of Diligent owned by LLC (the “Pledged Stock”); and


WHEREAS, the parties hereto desire to agree upon certain prepayments on the
principal balance of the Note and certain amendments to the terms of the Note as
provided below.


NOW, THEREFORE, the parties hereto hereby agree as follows:


 
1.
Cash Prepayment.



Contemporaneous with the execution of this Agreement, the parties have entered
into an Escrow Agreement with UMB Bank (the “Escrow Agreement”).  LLC has
deposited $1,164,133 less brokerage commissions, if any, paid to McDouall
Stuart, into the escrow account (the “Escrow Account”) created pursuant to the
Escrow Agreement.  The amount deposited represents the proceeds of the sale by
LLC of 4,823,000 shares of the Pledged Stock.  The final amount deposited may
differ from the above based on the total number of shares sold by LLC.  The
amount deposited in the Escrow Account shall be distributed to Diligent as
follows:


 
a.
$89,522.39 shall be paid by Escrow Agent to Diligent on April 1, 2010 as payment
of the interest payment due on April 1 under the Note.



 
b.
$57,058.22 shall be paid to Diligent by Escrow Agent on May 28, 2010 as payment
of the accrued interest due on the Note through that date.



 
c.
The remaining balance in the Escrow Account shall be paid to Diligent by Escrow
Agent immediately following the consummation of the transaction in paragraph 2
and the amendment becoming effective pursuant to paragraph 3 below.  This amount
shall be applied to reduce the outstanding balance of principal due on the Note
as of May 28, 2010 by the amount paid.


 

--------------------------------------------------------------------------------

 


 
d.
Alternatively, the remaining balance in the Escrow Account shall be distributed
to Diligent upon execution and delivery to Escrow Agent of written instructions
to do so signed by representatives of Diligent and LLC.



 
e.
In the event that the cash prepayment is not made to Diligent as contemplated in
1c or d above, the remaining balance in the Escrow Account shall be distributed
to Diligent by the Escrow Agent on October 1, 2010.



The provisions of this paragraph (1) shall survive any termination of this
Agreement and shall continue in effect until the actions described in this
paragraph 1 have been fully completed.


 
2.
Prepayment.



At the Closing as defined in paragraph 3 below, LLC shall transfer all of its
right, title and interest in 11,650,000 shares of the Pledged Stock to Diligent
(hereinafter referred to as the “Transferred Shares”).  In consideration of such
transfer, Diligent shall credit LLC with a payment of US$3,075,676 against the
outstanding balance of principal due on the Note.  This reflects a per share
value of US$0.264 being allocated as the value of each of the Transferred
Shares.  Attached as Exhibit A is the Off-Market Transfer Form to record the
aforementioned transfer on Link Market Services’ register.  This form shall be
executed and delivered by LLC and Diligent at the Closing, and filed by Diligent
after the Closing. LLC agrees to execute any additional documents and do any
other acts necessary to complete the transaction and record the transfer of the
Transferred Shares to Diligent on Link Market Services’ register.  At the
Closing, Diligent shall deliver to LLC a statement of the balance due on the
Note as set forth in Exhibit B.


 
3.
Amendment of Note.



Effective immediately following successful completion of the Closing, the Note
shall be amended, without further action, as follows:


 
a.
Paragraph 1 shall be amended by inserting “Effective May 29, 2010,” at the
beginning of the paragraph and deleting “five percent (5%)” and inserting “six
and one-half percent (6.5%)” in its place.



 
b.
Paragraph 2 of the Note is deleted in its entirety and is replaced with the
following new paragraph 2:



 
“2.
Maturity Date.  This Note matures and shall be due and payable in full on
October 1, 2012 (the “Maturity Date”).”



 
c.
The first sentence of paragraph 3 of the Note is deleted in its entirety and
replaced with the following new sentence:  “Effective May 29, 2010, accrued and
unpaid interest shall be payable, in arrears, on the first day of January of
each calendar year until the Maturity Date.”


 
2

--------------------------------------------------------------------------------

 


 
d.
Paragraph 12 (b) of the Note shall be deleted in its entirety.



A signed copy of this Agreement shall be attached to the Note.


 
4.
Closing.



The 2010 Annual Meeting of Diligent is scheduled for May 28, 2010 (the “Annual
Meeting”).  The holding of the Closing and the consummation of the transaction
in paragraph 2 above, and the effectiveness of the amendment in paragraph 3
above, are conditioned upon the actions contemplated in these two paragraphs
being approved at the Annual Meeting by a vote of the shareholders of Diligent
eligible to vote on these matters.  The Closing to consummate the prepayment
transaction shall be held on the next business day in the U.S. following the
vote by the shareholders at the 2010 Annual Meeting of Diligent approving the
proposed prepayment and amendment (referred to herein as the “Closing”).  The
Closing shall be held in the headquarters offices of Diligent in New York
City.  If the shareholders do not approve the actions proposed in paragraphs 2
and 3 above, then this Agreement shall terminate and neither party shall have
any further obligation to the other with respect to the subject matter hereof.


 
5.
Representations and Warranties.



LLC hereby represents and warrants as follows:


 
a.
No Conflicts.  The execution, delivery and performance of this Agreement will
not breach, violate, require any consent, or constitute a default under any
contract, agreement, instrument, or other commitment or any order, decree,
judgment, or other edict to which the LLC is a party or any of its property is
subject.



 
b.
Ownership of the Shares. The LLC is the lawful and sole owner of all of the
Transferred Shares.



 
c.
No Options, Warrants, Contract Rights Etc. Other than the Pledge, (i) the LLC is
not a party to any agreement, written or oral, creating rights in respect of the
Transferred Shares in any third person or relating to the voting or disposition
of the Transferred Shares, (ii) the LLC has the full power and legal right to
sell, assign, transfer and deliver the Transferred Shares, (iii) there are no
existing warrants, options, stock purchase agreements, redemption agreements,
restrictions of any nature, calls or rights to subscribe of any character
relating to the Transferred Shares.



 
d.
Authority.  The LLC is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware.  The
transactions contemplated by this Agreement have been duly authorized and
approved by all necessary and appropriate action by the LLC.


 
3

--------------------------------------------------------------------------------

 


 
6.
Entire Agreement.



This Agreement contains the entire understanding and agreement between Diligent
and LLC with respect to the subject matter hereof, and supersedes all other
prior and contemporaneous proposals, representations, agreements, understandings
and commitments between the parties with respect to the subject matter hereof.


 
7.
Variation or Amendment.



No amendment or modification or variation of this Agreement will be effective
unless the parties execute a written agreement signed by an authorized
representative of each of them effecting such amendment, modification, or
variation.


 
8.
Governing Law.



The interpretation of this Agreement, and all matters related to this Agreement,
will be governed and construed in accordance with the laws of the State of New
York, USA, without reference to the choice of law provisions of New York law.


 
9.
No Assignment or Delegation.



Neither Diligent nor LLC may assign this Agreement, in whole or in part, nor
assign any of its rights hereunder or delegate any of its duties hereunder, to
any third party without the prior written consent of the other party.


 
10.
Board Approval.



This Agreement is subject to approval by the Diligent Board of Directors.


Remainder of this page intentionally left blank.

 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date and
year first above written.



DILIGENT BOARD MEMBER SERVICES, INC.
   
BY:
     
/s/  Alessandro Sodi
   
Name:   
Alessandro Sodi
   
Title:   
President and Chief Executive Officer
    SERVICES SHARE HOLDING LLC    
BY:   
     
/s/   Sharon Daniels
   
Name:   
Sharon Daniels
   
Title:
Member


 
5

--------------------------------------------------------------------------------

 